  Teresa H. Pearson, OSB No. 953750
  teresa.pearson@millernash.com
  MILLER NASH GRAHAM & DUNN LLP
  3400 U.S. Bancorp Tower
  111 S.W. Fifth Avenue
  Portland, Oregon 97204
  Telephone: (503) 224-5858
  Facsimile: (503) 224-0155

  Michael R. Stewart (MN 122397), admitted pro hac vice
  Michael.Stewart@FaegreBD.com
  Dennis M. Ryan (MN 161275), admitted pro hac vice
  Dennis.Ryan@FaegreBD.com
  FAEGRE BAKER DANIELS LLP
  2200 Wells Fargo Center
  90 South Seventh Street
  Minneapolis, MN 55402-3901
  Telephone: (612) 766-7000
  Facsimile: (612) 766-1600

  Attorneys for Creditor CoBank, ACB, as Administrative Agent and Lender




                            UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF OREGON

In re
                                                              Case No. 19-62584-pcm11
NORPAC Foods, Inc., Hermiston Foods,                          LEAD CASE
LLC, and Quincy Foods, LLC,
                                                              (Jointly Administered with Case Nos.
                      Debtors.                                19-33102-pcm11 and 19-33103-pcm11)

                                                              MOTION TO APPROVE SECOND
                                                              AMENDMENT TO FORBEARANCE
                                                              AGREEMENT

                   CoBank, ACB, as Administrative Agent and Lender (“CoBank”), hereby moves

the Court for an order approving a Second Amendment to Forbearance Agreement with Debtors.

A copy of the proposed Second Amendment to Forbearance Agreement is attached to this motion

as Exhibit 1. A copy of the Budget referenced in the Forbearance Agreement is attached to this

motion as Exhibit 2. In support of the motion, CoBank hereby represents as follows:

Page 1 of 3    Motion to Approve Second Amendment to Forbearance Agreement

                                  MILLER NASH GRAHAM & DUNN LLP
4822-4053-0350.1                               AT T OR NE YS AT LAW
                                           T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                          3 4 0 0 U. S. B AN CO RP T OW E R
                                             1 1 1 S.W . FI FT H AVEN UE
                        Case 19-62584-pcm11                    Doc 464
                                          P ORT L A N D , O RE GO N 9 7 2 0 4
                                                                                      Filed 12/06/19
                   1.    On August 22, 2010, the Debtors filed their voluntary petitions for relief

under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”).

                   2.    On August 26, 2019, the Court entered the Interim Order Granting

Debtors’ Motion for Authorization to Obtain Secured Credit on an Interim Basis (ECF 44).

                   3.    On September 13, 2019, the Court entered the Final Order Granting

Debtors’ Motion for Authorization to Obtain Secured Credit (ECF 147). On September 25,

2019, the Court entered the Amended Final Order Granting Debtors’ Motion for Authorization to

Obtain Secured Credit (Amended Only for the Purpose of Attaching Budget) (ECF 202; as

amended, the “DIP Financing Order”).

                   4.    Pursuant to the DIP Financing Order, the debtor-in-possession financing

matured on the earlier of October 31, 2019, the closing of a sale of all or substantially all of the

assets of Debtors under Section 363 of the Bankruptcy Code, or the effective date of a confirmed

plan under Section 1129 of the Bankruptcy Code.

                   5.    The debtor-in-possession financing facility matured on October 31, 2019.

Despite the Debtors’ efforts to sell their assets to Oregon Potato Company, no sale of all or

substantially all of the assets of the Debtors has occurred. The Debtors have not confirmed a

plan. At this time, the Debtors are in default under the DIP Financing Order.

                   6.    On November 6, 2019, this Court entered its Order Approving

Forbearance Agreement (ECF 340). Pursuant to that Order, CoBank and the Debtors entered

into a Forbearance Agreement, which provided for a forbearance period ending no later than

November 15, 2019.

                   7.    On November 21, 2019, this Court entered its Order Approving First

Amendment to Forbearance Agreement (ECF 438). Pursuant to that Order, CoBank and the

Debtors entered into a First Amendment to Forbearance Agreement, which provided for a

forbearance period ending no later than December 10, 2019.


Page 2 of 3    Motion to Approve Second Amendment to Forbearance Agreement

                                   MILLER NASH GRAHAM & DUNN LLP
4822-4053-0350.1                               AT T ORNE YS AT LA W
                                            T E LE PHONE : 503. 224. 5858
                                           3400 U. S. BANC O RP TOWE R
                                             111 S. W. FIFT H AVEN UE
                        Case 19-62584-pcm11               Doc 464
                                           PO RT LAN D, ORE GON 97204
                                                                            Filed 12/06/19
                   8.     CoBank believes that it would be appropriate to provide for an additional

forbearance period until January 3, 2020, for the Debtors to continue to pursue various sale

efforts, and to provide for an orderly process in the event that other sales are not viable.

                   9.     CoBank is willing to enter into the Second Amendment to Forbearance

Agreement, provided that (a) CoBank retains all of the protections of the DIP Financing Order

for Debtor’s use of cash collateral pursuant to the Forbearance Agreement, (b) any advances

made by CoBank under the Forbearance Agreement will be treated as Postpetition Indebtedness

under the DIP Financing Order, and (c) all of the conditions to the effectiveness of the Second

Amendment to the Forbearance Agreement are satisfied. For the avoidance of doubt, and

without limitation, any advances made by CoBank under the Forbearance Agreement will be

entitled to the treatment and priority described in paragraph 8 of the DIP Financing Order.

                   10.    By this Motion, CoBank is not requesting any modification of the

Stipulated Order re Limited Extension of Deadline for Challenges (ECF 254), or the Stipulated

Order re Further Limited Extension of Deadline for Challenges (ECF 401).

                   WHEREFORE, CoBank requests that the Court enter an order approving the

Second Amendment to Forbearance Agreement, in the form attached hereto as Exhibit 3.

                   DATED this 6th day of December, 2019.

                                          MILLER NASH GRAHAM & DUNN LLP

                                          /s/ Teresa H. Pearson
                                          Teresa H. Pearson, OSB No. 953750
                                          teresa.pearson@millernash.com
                                          T: (503) 224-5858 | F: (503) 224-0155
                                          and
                                          FAEGRE BAKER DANIELS LLP
                                          Michael R. Stewart (MN 122397), admitted pro hac vice
                                          Michael.Stewart@FaegreBD.com
                                          Dennis M. Ryan (MN 161275), admitted pro hac vice
                                          Dennis.Ryan@FaegreBD.com
                                          T: (612) 766-7000 | F: (612) 766-1600
                                          Attorneys for Creditor CoBank, ACB, as Administrative
                                          Agent and Lender

Page 3 of 3    Motion to Approve Second Amendment to Forbearance Agreement

                                    MILLER NASH GRAHAM & DUNN LLP
4822-4053-0350.1                                AT T ORNE YS AT LA W
                                             T E LE PHONE : 503. 224. 5858
                                            3400 U. S. BANC O RP TOWE R
                                              111 S. W. FIFT H AVEN UE
                         Case 19-62584-pcm11               Doc 464
                                            PO RT LAN D, ORE GON 97204
                                                                             Filed 12/06/19
                                                           Faegre Baker Daniels LLP Draft (12-05-2019)

                    SECOND AMENDMENT TO FORBEARANCE AGREEMENT

         This Amendment is entered into as of *[________]*, 2019 by and among NORPAC Foods, Inc.,
an Oregon cooperative corporation (“NORPAC”), Hermiston Foods, LLC, an Oregon limited liability
company (“Hermiston”), and Quincy Foods, LLC, a Washington limited liability company (“Quincy”;
together with NORPAC and Hermiston, the “Borrowers”), the Lenders (as defined in the Credit Agreement
described below) signatory hereto, and CoBank, ACB, a federally chartered instrumentality of the United
States, as administrative agent (in such capacity, the “Administrative Agent”) under the Credit Agreement
described below.

        The Borrowers, the Lenders and the Administrative Agent are parties to (i) a Credit Agreement
dated as of November 15, 2017 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) and (ii) a Forbearance Agreement dated as of November 7, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the “Forbearance Agreement”).

         The Borrowers have requested that the Administrative Agent and the Lenders amend the
Forbearance Agreement to, among other things, extend the Forbearance Period (as defined in the
Forbearance Agreement) for a limited period of time. The Administrative Agent and the Lenders are willing
to grant the Borrowers’ request on the terms and subject to the conditions set forth herein.

        ACCORDINGLY, in consideration of the premises and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows:

        1.      Definitions. As used herein, capitalized terms used in this Amendment but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement or the Forbearance
Agreement, as applicable.

       2.      Amendments to the Forbearance Agreement. Section 1 of the Forbearance Agreement
is amended by amending and restating the following definitions to read as follows:

                  “‘Forbearance Termination Event’ means the occurrence of any of the following:

                          (a)     the occurrence of the Stated Forbearance Termination Date; or

                          (b)       the occurrence of any of the following, but only if the Administrative
                  Agent, in its sole discretion, has designated such occurrence as a Forbearance Termination
                  Event effective as of the date specified in such notice:

                                  (i)      any Default or Event of Default under any Loan Document (other
                          than the Specified Defaults);

                                 (ii)      the Administrative Agent or any Lender becomes aware of or
                          determines that any Default or Event of Default (other than the Specified Defaults)
                          had occurred and was continuing under any Loan Document as of the date of this
                          Agreement;

                                  (iii)   any Borrower or any other Loan Party fails to comply in any
                          respect with any term, condition or provision of this Agreement;




US.125655079.05                                                                                EXHIBIT 1
                        Case 19-62584-pcm11            Doc 464      Filed 12/06/19
                                                                                              Page 1 of 7
                               (iv)    (A) Oregon Potato Company (“OPC”) withdraws from the Asset
                        Purchase Agreement dated November 15, 2019 among the Borrowers and OPC,
                        (B) OPC otherwise notifies any Borrower that OPC does not intend to proceed
                        with the transactions contemplated thereunder or (C) the transactions
                        contemplated thereunder or a higher and better offer acceptable to the
                        Administrative Agent and approved by the Bankruptcy Court, fail to be
                        consummated by December 17, 2019; or

                                (v)      the Borrowers fail to cease all vegetable processing operations at
                        the Salem facility by December 23, 2019.”

                “‘Stated Forbearance Termination Date’ means January 3, 2020 or such later date as the
         Administrative Agent may agree in its sole discretion.”

         3.       Consent to Use of Cash Collateral. Without limiting any other provision of the
Forbearance Agreement or the Credit Agreement, the Administrative Agent hereby consents to the
Borrowers’ Use of Cash Collateral during the Forbearance Period (as extended by this Amendment),
provided that (i) as of any week, the Borrowers’ Use of Cash Collateral shall not exceed the aggregate
amount of operating and non-operating disbursements permitted for such week as set forth in the Budget
and (ii) no Forbearance Termination Event has occurred. Any Use of Cash Collateral shall be subject to
the terms and conditions of the Credit Agreement, including, without limitation, that (x) any Use of Cash
Collateral shall constitute a DIP Advance and Post-Petition Indebtedness entitled to super-priority
administrative expense status and secured by the Post-Petition Collateral and (y) any Use of Cash Collateral
shall be treated, for accounting purposes, as a simultaneous reduction of Pre-Petition Indebtedness and an
increase in Post-Petition Indebtedness, in each case by the amount of such Use of Cash Collateral.

       4.       References. All references in the Forbearance Agreement to “this Agreement” shall be
deemed to refer to the Forbearance Agreement as amended hereby, and any and all references in any other
Loan Documents to the Forbearance Agreement shall be deemed to refer to the Forbearance Agreement as
amended hereby.

      5.       No Other Changes. Except as amended by this Amendment, all terms of the Forbearance
Agreement and the other Loan Documents remain in full force and effect.

       6.      Representations and Warranties. Each Borrower hereby represents and warrants to the
Administrative Agent and each Lender as follows:

                (a)     Subject to approval by the Bankruptcy Court, each Borrower has all requisite
         power and authority, corporate or otherwise, to execute and deliver this Amendment and any other
         documents delivered hereunder and to perform its obligations under this Amendment, the Credit
         Agreement, the Forbearance Agreement as amended hereby and the other Loan Documents. This
         Amendment and the other Loan Documents have been duly and validly executed and delivered to
         the Administrative Agent by the Borrowers, and this Amendment, the Credit Agreement, the
         Forbearance Agreement as amended hereby and the other Loan Documents constitute the
         Borrowers’ legal, valid and binding obligations, enforceable in accordance with their terms.

                 (b)     The execution, delivery and performance by each Borrower of this Amendment,
         and the performance of the Credit Agreement, the Forbearance Agreement as amended hereby and
         the other Loan Documents to which such Borrower is a party, have been duly authorized by all
         necessary corporate or other action of such Borrower and do not and will not (i) require any
         authorization, consent or approval by any Governmental Authority, (ii) violate such Borrower’s


                                                     2
US.125655079.05                                                                               EXHIBIT 1
                       Case 19-62584-pcm11            Doc 464      Filed 12/06/19
                                                                                             Page 2 of 7
         Organizational Documents or any provision of any law, rule, regulation or order presently in effect
         having applicability to such Borrower, (iii) result in a breach of, or constitute a default under, any
         indenture or agreement to which such Borrower is a party or by which such Borrower or its
         properties may be bound or affected, or (iv) result in, or require, the creation or imposition of any
         Lien of any nature upon or with respect to any of the properties now owned or hereafter acquired
         by any Borrower (other than as required under the Loan Documents or as otherwise permitted by
         the Loan Documents).

                 (c)      (i) The representations and warranties of each Borrower in the Loan Documents
         which are not otherwise qualified by materiality shall be true, correct and complete in all material
         respects on and as of the date hereof as though made on and as of such date, except to the extent
         that such representations and warranties relate solely to an earlier date, in which case such
         representations and warranties shall be true, correct and complete in all material respects as of the
         applicable earlier date(s); and (ii) the representations and warranties of each Borrower in the Loan
         Documents which are qualified by materiality shall be true, correct and complete in all respects on
         and as of the date hereof as though made on and as of such date, except to the extent that such
         representations and warranties relate solely to an earlier date, in which case such representations
         and warranties shall be true, correct and complete in all respects as of the applicable earlier date(s).

                 (d)     Other than the Specified Defaults, no event has occurred and is continuing, or
         would result from the execution and delivery of this Amendment, which constitutes a Default,
         Event of Default or any other breach or default under the Loan Documents.

         7.     Conditions to Effectiveness. Sections 2 and 3 of this Amendment shall be effective only
if the Administrative Agent has received, on or before the date of this Amendment (or such later date as the
Administrative Agent may agree in writing), or waived in its sole discretion, each of the following, each in
form and substance acceptable to the Administrative Agent in its sole discretion:

                 (a)      this Amendment, duly executed by an Authorized Officer of each Borrower and
         an officer of each Lender;

                  (b)      evidence of entry by the Bankruptcy Court of an order that approves this
         Amendment and the Forbearance Agreement as amended hereby and authorizes the Borrowers to
         enter into this Amendment and the transactions contemplated herein, in form and substance
         satisfactory to the Administrative Agent in its sole discretion;

                 (c)      evidence of entry by the Bankruptcy Court of an order approving the transactions
         contemplated by the Asset Purchase Agreement dated November 15, 2019 among the Borrowers
         and OPC, or a higher and better offer, in form and substance satisfactory to the Administrative
         Agent in its sole discretion;

                  (d)     an updated liquidation plan of the Borrowers, as certified by the CRO, in form,
         detail and substance acceptable to the Administrative Agent in its sole discretion;

                 (e)      an updated Budget, in form, detail and substance acceptable to the Administrative
         Agent in its sole discretion;

                 (f)    evidence that the Borrowers have ceased all vegetable processing operations at
         the Brooks and Stayton facilities;




                                                       3
US.125655079.05                                                                                   EXHIBIT 1
                        Case 19-62584-pcm11             Doc 464       Filed 12/06/19
                                                                                                 Page 3 of 7
                 (g)      payment of all fees and expenses of the Administrative Agent (including the fees
         and expenses of the Administrative Agent and its counsel, advisors and consultants) to the extent
         invoiced prior to the date hereof; and

                (h)     such other assurances, certificates, documents, consents, reports or opinions as the
         Administrative Agent may require.

         8.       General Provisions.

                 (a)      Release. Each Borrower hereby absolutely and unconditionally releases and
         forever discharges each of the Administrative Agent and Lenders, and any and all of their respective
         participants, parent corporations, subsidiary corporations, affiliated corporations, insurers,
         indemnitors, successors and assigns, together with all of the present and former Directors, officers
         and employees, agents, attorneys and consultants of any of the foregoing, from any and all claims,
         demands or causes of action of any kind, nature or description, whether arising in law or equity or
         upon contract or tort or under any state or federal law or otherwise, which such Borrower has had,
         now has or has made claim to have against any such Person for or by reason of any act, omission,
         matter, cause or thing whatsoever occurring or arising from the beginning of time to and including
         the date of this Amendment, whether such claims, demands and causes of action are matured or
         unmatured or known or unknown.

                 (b)     Costs and Expenses. Each Borrower hereby reaffirms its agreement under Section
         11.3 of the Credit Agreement, among other things, to pay or reimburse the Administrative Agent,
         any Lender or the Issuing Lender on demand for all out-of-pocket expenses incurred by the
         Administrative Agent, any Lender or the Issuing Lender (including the fees, charges and
         disbursements of counsel, collateral audits, financial advisors, appraisals, environmental
         assessments or other experts for the Administrative Agent, any Lender or the Issuing Lender), in
         connection with the preparation, negotiation, execution, delivery and administration of this
         Amendment and the other documents, agreements and certificates contemplated hereunder
         (whether or not the transactions contemplated hereby or thereby shall be consummated), in
         connection with any Debtor Relief Proceeding with respect to any Loan Party or in connection with
         the enforcement or protection of its rights. Each Borrower hereby authorizes CoBank to make DIP
         Advances at any time and from time to time for immediate application to such payment or
         reimbursement of any such fees, costs or expenses under this Section 8(b), Section 11.3 of the
         Credit Agreement or any other provision of the Loan Documents.

                  (c)     No Waiver. The execution of this Amendment or any documents, agreements and
         certificates contemplated hereunder shall not be deemed to be a waiver of any Default or Event of
         Default (including, without limitation, any Specified Default) or any other breach, default or event
         of default under any Loan Document or other document held by the Administrative Agent or any
         Lender, whether or not known to the Administrative Agent or any Lender and whether or not
         existing on the date of this Amendment. All rights and remedies of the Administrative Agent and
         each Lender are and shall continue at all times to be expressly reserved by the Administrative Agent
         and the Lenders.

                  (d)     Loan Document. The parties hereto hereby acknowledge and agree that this
         Amendment shall constitute a Loan Document for all purposes of the Credit Agreement and the
         other Loan Documents. This Amendment, together with the Credit Agreement, the Forbearance
         Agreement as amended hereby and the other Loan Documents, comprise the final and complete
         integration of all prior expressions by the parties hereto with respect to the subject matter hereof
         and shall constitute the entire agreement among the parties hereto with respect to such subject
         matter, superseding all prior oral or written understandings.

                                                      4
US.125655079.05                                                                                EXHIBIT 1
                       Case 19-62584-pcm11            Doc 464       Filed 12/06/19
                                                                                              Page 4 of 7
                 (e)      Successors and Assigns. This Amendment shall be binding upon and inure to the
         benefit of each of the parties hereto, and their respective successors and assigns, except that none
         of the Borrowers may assign or transfer its respective rights or obligations hereunder.

                (f)      Severability. Should any provision of this Amendment be deemed unlawful or
         unenforceable, said provision shall be deemed several and apart from all other provisions of this
         Amendment, and all remaining provisions of this Amendment shall be fully enforceable.

              (g)   Governing Law. THIS AMENDMENT AND THE RIGHTS AND
         OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED
         BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
         COLORADO.

                 (h)    Headings. The captions or headings in this Amendment are for convenience only
         and in no way define, limit or describe the scope or intent of any provision of this Amendment.

                 (i)       Counterparts. This Amendment may be executed in any number of counterparts,
         each of which when so executed and delivered shall be deemed to be an original and all of which
         counterparts of this Amendment, taken together, shall constitute but one and the same instrument.
         Delivery of an executed counterpart of a signature page to this Amendment by facsimile or by e-
         mail transmission of a PDF or similar copy shall be equally as effective as delivery of a manually
         executed counterpart of this Amendment. Any party delivering an executed counterpart signature
         page to this Amendment by facsimile or by e-mail transmission shall also deliver a manually
         executed counterpart of this Amendment but the failure to deliver a manually executed counterpart
         shall not affect the validity, enforceability or binding effect of this Amendment.

                                          Signature pages follow.




                                                      5
US.125655079.05                                                                                EXHIBIT 1
                       Case 19-62584-pcm11            Doc 464       Filed 12/06/19
                                                                                              Page 5 of 7
         IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the day and year
first above written.

                                             NORPAC FOODS, INC., as Borrower



                                             By:
                                             Name:     Shawn Campbell
                                             Title:    President


                                             HERMISTON FOODS, LLC, as Borrower



                                             By:
                                             Name:     Shawn Campbell
                                             Title:    President


                                             QUINCY FOODS, LLC, as Borrower



                                             By:
                                             Name:     Shawn Campbell
                                             Title:    President




                  Signature Page to Second Amendment to Forbearance Agreement         EXHIBIT 1
                     Case 19-62584-pcm11         Doc 464     Filed 12/06/19
                                                                                     Page 6 of 7
                         COBANK, ACB, as Administrative Agent and as
                         Lender



                         By:
                         Name:    Justin A. Barr
                         Title:   Vice President




Signature Page to Second Amendment to Forbearance Agreement    EXHIBIT 1
  Case 19-62584-pcm11        Doc 464     Filed 12/06/19
                                                              Page 7 of 7
NORPAC Foods, Inc.                                                                                                 CONFIDENTIAL
Forbearance Budget
Weekly Cash Flow Forecast
                                                          0          1            2           3           4           5
                                                       Actual     Forecast    Forecast    Forecast    Forecast    Forecast    5 Week
($s in 000s)                                          11/29/19    12/6/19     12/13/19    12/20/19    12/27/19     1/3/20      Total

  Total Net Normal Sales                               $4,171      $5,652      $5,652            –           –           –    $11,304

  Receipts
   Accounts Receivable Collections                      6,876        5,500      5,000       4,500       5,260       6,048      26,308
   OPC Sale Proceeds                                        –            –          –      91,500           –           –      91,500
    Total                                               6,876        5,500      5,000      96,000       5,260       6,048     117,808

  Operating Disbursements
   Salaried Payroll and Related Taxes                     525           –         653           –         801           –       1,454
   Hourly & Seasonal Labor                                481         672         708       1,594          38          23       3,035
   Workers Compensation Payouts                            19          15          15          15          15          15          75
   Total Grower Payables                                   (23)          –           –           –           –           –          –
   Payroll Related Insurance & Benefits                   314            –        750          89         500           7       1,346
   Ingredients                                            841          650        500         250         250         250       1,900
   Broker                                                   –            –        304           –           –           –         304
   Utilities                                               46          350        350         250         250         250       1,450
   Insurance                                               14            –          –           –           –         197         197
   Freight                                                416          850        850         750         750         600       3,800
   Storage                                              1,329          200      2,500         700         100         100       3,600
   Packaging                                               12          150          –           –           –           –         150
   Selling & Marketing                                     87           20         20          25          25          60         150
   Other                                                  342          750        700         500         300         200       2,450
   Total Operating Disbursements                        4,405        3,657      7,350       4,173       3,029       1,701      19,909
  Net Cash Flow from Operations                         2,471        1,843      (2,350)    91,827       2,231       4,346      97,899

  Non-Operating / Restructuring Disbursements
   Professional Fees                                        –            –          –         624            –           –       624
   US Trustee                                               –            –          –           –            –           –         –
   Other Legal/OCP                                          2            –         40          10            –           –        50
   KCC                                                      –            –          –          63            –           –        63
   Potential Lien Claims                                    –        7,200      3,000      18,200            –           –     28,400
   Bank Fees                                                –           –            –        625            –          –         625
   CoBank Loan Interest                                     –         795            –          –            –      1,501       2,296
  Net CF before Borrowing                               2,469       (6,152)     (5,390)    72,305       2,231       2,845      65,840

  Starting Cash                                        10,055      12,524        6,372         982       1,500       1,500     12,524
   Net Cash before Financing                            2,469      (6,152)      (5,390)     72,305       2,231       2,845     65,840
   Revolver Draw / (Repayment)                              –           –            –     (71,787)     (2,231)     (2,845)   (76,864)
  Ending Cash                                          12,524       6,372          982       1,500       1,500       1,500      1,500

  Starting CoBank Balance                             127,677     127,677     127,677     127,677      55,889      53,658     127,677
   Draw / (Repayment)                                       –           –           –     (71,787)     (2,231)     (2,845)    (76,864)
  Ending CoBank Balance                               127,677     127,677     127,677      55,889      53,658      50,813      50,813




                                                                                                                   EXHIBIT 2
                                        Case 19-62584-pcm11
                                                            Page 1
                                                                  Doc 464        Filed 12/06/19
                                                                                                                  Page 1 of 2
NORPAC Foods, Inc.                                                                                                                                                      CONFIDENTIAL
Forbearance Budget
Professional Fees
(Excludes Bank Counsel, UST, KCC and OCP)


 ($s in 000s)                                                                    Total                                                                                 Total      Total
                                                    Aug     Sep      Oct       Aug-Oct        11/8   11/15     11/22   11/29   12/6   12/13   12/20   12/27   1/3   Forbearance

 INCURRED
  SCP (1)                                             85     375     440             900        90        90     90      90      90     90      90      35     35          700      1,600
  Tonkon Torp                                         61     210     262             532        30        30     30      30      25     25      25      25     25          245       777
  UCC                                                  –        –    872             872        75        75     75      75      63     63      63      63     30          580      1,452
    Total Incurred                                   146     585 1,574             2,305       195    195       195     195     178    178     178     123     90         1,525     3,829


 PAID
                                     Retainer
  SCP (2)                                  500         –        –       –                –       –         –    736       –       –      –     288       –      –         1,024     1,024
  Tonkon Torp (2)                          458         –        –       –                –       –         –    426       –       –      –      96       –      –          522       522
  UCC (2)                                    –         –        –       –                –       –         –    572       –       –      –     240       –      –          812       812
    Total Paid                             958         –        –       –                –       –         –   1,734      –       –      –     624       –      –         2,358     2,358




  Note:
  1. SCP fees would be reduced if due diligence for potential real estate buyers is minimal
  2. 80% of billed hours, 100% of expenses




                                                                                                                                                               EXHIBIT 2
                                                      Case 19-62584-pcm11
                                                                                                 Page 2
                                                                                                     Doc 464              Filed 12/06/19
                                                                                                                                                              Page 2 of 2
                                     UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF OREGON

      In re
                                                             Case No. 19-62584-pcm11
      NORPAC Foods, Inc., Hermiston Foods,                   LEAD CASE
      LLC, and Quincy Foods, LLC,
                                                             (Jointly Administered with Case Nos.
                            Debtors.                         19-33102-pcm11 and 19-33103-pcm11)

                                                             ORDER APPROVING SECOND
                                                             AMENDMENT TO FORBEARANCE
                                                             AGREEMENT

                       This matter came before the Court on the Motion to Approve Second Amendment
      to Forbearance Agreement (ECF ___, the “Motion”) filed by CoBank, ACB (“CoBank”). Based
      upon the arguments of counsel in the Motion and the record of this case, and good cause
      appearing therefor,
                       IT IS HEREBY ORDERED

                       1.       The Second Amendment to Forbearance Agreement is approved. A copy

      of the Second Amendment to Forbearance Agreement is attached to this Order as Exhibit 1. A




Page 1 of 2 -   Order Approving Second Amendment to Forbearance Agreement
                                          MILLER NASH GRAHAM & DUNN LLP
      060870-0022/4817-0392-1582.1                   ATT ORNE YS AT LA W
                                                  T E LEPHO NE : 503. 224. 5858
                                                 3400 U. S. BANC ORP T OWE R
                                                   111 S. W. FIFT H AVE N UE
                                                 PO RT LAN D, OREGON 97204


                                                                                              EXHIBIT 3
                     Case 19-62584-pcm11           Doc 464                 Filed 12/06/19   Page 1 of 11
     copy of the Budget referenced in the Second Amendment to Forbearance Agreement is attached

     to this Order as Exhibit 2.

                      2.       The terms of the Final Order Granting Debtors’ Motion for Authorization
     to Obtain Secured Credit (ECF 147) and the Amended Final Order Granting Debtors’ Motion for

     Authorization to Obtain Secured Credit (Amended Only for the Purpose of Attaching Budget)

     (ECF 202; as amended, the “DIP Financing Order”) remain in full force and effect with respect
     to the Debtors’ use of cash collateral pursuant to the Forbearance Agreement, as amended.

     CoBank is provided with and retains all of the protections set forth in the DIP Financing Order

     for Debtor’s use of cash collateral pursuant to the Forbearance Agreement, as amended, and any
     advances made by CoBank under the Forbearance Agreement, as amended, will be treated as

     Postpetition Indebtedness under the DIP Financing Order. For the avoidance of doubt, and
     without limitation, any advances made by CoBank under the Forbearance Agreement, as
     amended, will be entitled to the treatment and priority described in paragraph 8 of the DIP

     Financing Order. For the further avoidance of doubt, all of the rights and protections of other
     creditors under the DIP Financing Order are preserved.

                      3.       Nothing herein modifies the Stipulated Order re Limited Extension of
     Deadline for Challenges (ECF 254) , or the Stipulated Order re Further Limited Extension of

     Deadline for Challenges (ECF 401).
                                                          ###

     Presented by:

     MILLER NASH GRAHAM & DUNN LLP

     /s/ Teresa H. Pearson
     Teresa H. Pearson, OSB No. 953750
     teresa.pearson@millernash.com
     111 S.W. Fifth Avenue, Suite 3400
     Portland, Oregon 97204
     Telephone: (503) 224-5858
     Fax: (503) 224-0155
             Attorneys for Creditor CoBank, ACB, as Administrative Agent and Lender


Page 2 of 2 - Order Approving Second Amendment to Forbearance Agreement
                                         MILLER NASH GRAHAM & DUNN LLP
     060870-0022/4817-0392-1582.1                    AT T ORNE YS AT LA W
                                                  T E LE PHONE : 503. 224. 5858
                                                 3400 U. S. BANC O RP TOWE R
                                                   111 S. W. FIFT H AVEN UE
                                                 PO RT LAN D, ORE GON 97204


                                                                                                EXHIBIT 3
                    Case 19-62584-pcm11              Doc 464                 Filed 12/06/19   Page 2 of 11
                                                           Faegre Baker Daniels LLP Draft (12-05-2019)

                    SECOND AMENDMENT TO FORBEARANCE AGREEMENT

         This Amendment is entered into as of *[________]*, 2019 by and among NORPAC Foods, Inc.,
an Oregon cooperative corporation (“NORPAC”), Hermiston Foods, LLC, an Oregon limited liability
company (“Hermiston”), and Quincy Foods, LLC, a Washington limited liability company (“Quincy”;
together with NORPAC and Hermiston, the “Borrowers”), the Lenders (as defined in the Credit Agreement
described below) signatory hereto, and CoBank, ACB, a federally chartered instrumentality of the United
States, as administrative agent (in such capacity, the “Administrative Agent”) under the Credit Agreement
described below.

        The Borrowers, the Lenders and the Administrative Agent are parties to (i) a Credit Agreement
dated as of November 15, 2017 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) and (ii) a Forbearance Agreement dated as of November 7, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the “Forbearance Agreement”).

         The Borrowers have requested that the Administrative Agent and the Lenders amend the
Forbearance Agreement to, among other things, extend the Forbearance Period (as defined in the
Forbearance Agreement) for a limited period of time. The Administrative Agent and the Lenders are willing
to grant the Borrowers’ request on the terms and subject to the conditions set forth herein.

        ACCORDINGLY, in consideration of the premises and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows:

        1.      Definitions. As used herein, capitalized terms used in this Amendment but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement or the Forbearance
Agreement, as applicable.

       2.      Amendments to the Forbearance Agreement. Section 1 of the Forbearance Agreement
is amended by amending and restating the following definitions to read as follows:

                  “‘Forbearance Termination Event’ means the occurrence of any of the following:

                          (a)     the occurrence of the Stated Forbearance Termination Date; or

                          (b)       the occurrence of any of the following, but only if the Administrative
                  Agent, in its sole discretion, has designated such occurrence as a Forbearance Termination
                  Event effective as of the date specified in such notice:

                                  (i)      any Default or Event of Default under any Loan Document (other
                          than the Specified Defaults);

                                 (ii)      the Administrative Agent or any Lender becomes aware of or
                          determines that any Default or Event of Default (other than the Specified Defaults)
                          had occurred and was continuing under any Loan Document as of the date of this
                          Agreement;

                                  (iii)   any Borrower or any other Loan Party fails to comply in any
                          respect with any term, condition or provision of this Agreement;




US.125655079.05                                                                               EXHIBIT 1
                                                                                             Page 1 of 7
                                                                                               EXHIBIT 3
                     Case 19-62584-pcm11            Doc 464       Filed 12/06/19             Page 3 of 11
                               (iv)    (A) Oregon Potato Company (“OPC”) withdraws from the Asset
                        Purchase Agreement dated November 15, 2019 among the Borrowers and OPC,
                        (B) OPC otherwise notifies any Borrower that OPC does not intend to proceed
                        with the transactions contemplated thereunder or (C) the transactions
                        contemplated thereunder or a higher and better offer acceptable to the
                        Administrative Agent and approved by the Bankruptcy Court, fail to be
                        consummated by December 17, 2019; or

                                (v)      the Borrowers fail to cease all vegetable processing operations at
                        the Salem facility by December 23, 2019.”

                “‘Stated Forbearance Termination Date’ means January 3, 2020 or such later date as the
         Administrative Agent may agree in its sole discretion.”

         3.       Consent to Use of Cash Collateral. Without limiting any other provision of the
Forbearance Agreement or the Credit Agreement, the Administrative Agent hereby consents to the
Borrowers’ Use of Cash Collateral during the Forbearance Period (as extended by this Amendment),
provided that (i) as of any week, the Borrowers’ Use of Cash Collateral shall not exceed the aggregate
amount of operating and non-operating disbursements permitted for such week as set forth in the Budget
and (ii) no Forbearance Termination Event has occurred. Any Use of Cash Collateral shall be subject to
the terms and conditions of the Credit Agreement, including, without limitation, that (x) any Use of Cash
Collateral shall constitute a DIP Advance and Post-Petition Indebtedness entitled to super-priority
administrative expense status and secured by the Post-Petition Collateral and (y) any Use of Cash Collateral
shall be treated, for accounting purposes, as a simultaneous reduction of Pre-Petition Indebtedness and an
increase in Post-Petition Indebtedness, in each case by the amount of such Use of Cash Collateral.

       4.       References. All references in the Forbearance Agreement to “this Agreement” shall be
deemed to refer to the Forbearance Agreement as amended hereby, and any and all references in any other
Loan Documents to the Forbearance Agreement shall be deemed to refer to the Forbearance Agreement as
amended hereby.

      5.       No Other Changes. Except as amended by this Amendment, all terms of the Forbearance
Agreement and the other Loan Documents remain in full force and effect.

       6.      Representations and Warranties. Each Borrower hereby represents and warrants to the
Administrative Agent and each Lender as follows:

                (a)     Subject to approval by the Bankruptcy Court, each Borrower has all requisite
         power and authority, corporate or otherwise, to execute and deliver this Amendment and any other
         documents delivered hereunder and to perform its obligations under this Amendment, the Credit
         Agreement, the Forbearance Agreement as amended hereby and the other Loan Documents. This
         Amendment and the other Loan Documents have been duly and validly executed and delivered to
         the Administrative Agent by the Borrowers, and this Amendment, the Credit Agreement, the
         Forbearance Agreement as amended hereby and the other Loan Documents constitute the
         Borrowers’ legal, valid and binding obligations, enforceable in accordance with their terms.

                 (b)     The execution, delivery and performance by each Borrower of this Amendment,
         and the performance of the Credit Agreement, the Forbearance Agreement as amended hereby and
         the other Loan Documents to which such Borrower is a party, have been duly authorized by all
         necessary corporate or other action of such Borrower and do not and will not (i) require any
         authorization, consent or approval by any Governmental Authority, (ii) violate such Borrower’s


                                                     2
US.125655079.05                                                                              EXHIBIT 1
                                                                                            Page 2 of 7
                                                                                              EXHIBIT 3
                    Case 19-62584-pcm11            Doc 464       Filed 12/06/19             Page 4 of 11
         Organizational Documents or any provision of any law, rule, regulation or order presently in effect
         having applicability to such Borrower, (iii) result in a breach of, or constitute a default under, any
         indenture or agreement to which such Borrower is a party or by which such Borrower or its
         properties may be bound or affected, or (iv) result in, or require, the creation or imposition of any
         Lien of any nature upon or with respect to any of the properties now owned or hereafter acquired
         by any Borrower (other than as required under the Loan Documents or as otherwise permitted by
         the Loan Documents).

                 (c)      (i) The representations and warranties of each Borrower in the Loan Documents
         which are not otherwise qualified by materiality shall be true, correct and complete in all material
         respects on and as of the date hereof as though made on and as of such date, except to the extent
         that such representations and warranties relate solely to an earlier date, in which case such
         representations and warranties shall be true, correct and complete in all material respects as of the
         applicable earlier date(s); and (ii) the representations and warranties of each Borrower in the Loan
         Documents which are qualified by materiality shall be true, correct and complete in all respects on
         and as of the date hereof as though made on and as of such date, except to the extent that such
         representations and warranties relate solely to an earlier date, in which case such representations
         and warranties shall be true, correct and complete in all respects as of the applicable earlier date(s).

                 (d)     Other than the Specified Defaults, no event has occurred and is continuing, or
         would result from the execution and delivery of this Amendment, which constitutes a Default,
         Event of Default or any other breach or default under the Loan Documents.

         7.     Conditions to Effectiveness. Sections 2 and 3 of this Amendment shall be effective only
if the Administrative Agent has received, on or before the date of this Amendment (or such later date as the
Administrative Agent may agree in writing), or waived in its sole discretion, each of the following, each in
form and substance acceptable to the Administrative Agent in its sole discretion:

                 (a)      this Amendment, duly executed by an Authorized Officer of each Borrower and
         an officer of each Lender;

                  (b)      evidence of entry by the Bankruptcy Court of an order that approves this
         Amendment and the Forbearance Agreement as amended hereby and authorizes the Borrowers to
         enter into this Amendment and the transactions contemplated herein, in form and substance
         satisfactory to the Administrative Agent in its sole discretion;

                 (c)      evidence of entry by the Bankruptcy Court of an order approving the transactions
         contemplated by the Asset Purchase Agreement dated November 15, 2019 among the Borrowers
         and OPC, or a higher and better offer, in form and substance satisfactory to the Administrative
         Agent in its sole discretion;

                  (d)     an updated liquidation plan of the Borrowers, as certified by the CRO, in form,
         detail and substance acceptable to the Administrative Agent in its sole discretion;

                 (e)      an updated Budget, in form, detail and substance acceptable to the Administrative
         Agent in its sole discretion;

                 (f)    evidence that the Borrowers have ceased all vegetable processing operations at
         the Brooks and Stayton facilities;




                                                       3
US.125655079.05                                                                                  EXHIBIT 1
                                                                                                Page 3 of 7
                                                                                                  EXHIBIT 3
                     Case 19-62584-pcm11              Doc 464       Filed 12/06/19              Page 5 of 11
                 (g)      payment of all fees and expenses of the Administrative Agent (including the fees
         and expenses of the Administrative Agent and its counsel, advisors and consultants) to the extent
         invoiced prior to the date hereof; and

                (h)     such other assurances, certificates, documents, consents, reports or opinions as the
         Administrative Agent may require.

         8.       General Provisions.

                 (a)      Release. Each Borrower hereby absolutely and unconditionally releases and
         forever discharges each of the Administrative Agent and Lenders, and any and all of their respective
         participants, parent corporations, subsidiary corporations, affiliated corporations, insurers,
         indemnitors, successors and assigns, together with all of the present and former Directors, officers
         and employees, agents, attorneys and consultants of any of the foregoing, from any and all claims,
         demands or causes of action of any kind, nature or description, whether arising in law or equity or
         upon contract or tort or under any state or federal law or otherwise, which such Borrower has had,
         now has or has made claim to have against any such Person for or by reason of any act, omission,
         matter, cause or thing whatsoever occurring or arising from the beginning of time to and including
         the date of this Amendment, whether such claims, demands and causes of action are matured or
         unmatured or known or unknown.

                 (b)     Costs and Expenses. Each Borrower hereby reaffirms its agreement under Section
         11.3 of the Credit Agreement, among other things, to pay or reimburse the Administrative Agent,
         any Lender or the Issuing Lender on demand for all out-of-pocket expenses incurred by the
         Administrative Agent, any Lender or the Issuing Lender (including the fees, charges and
         disbursements of counsel, collateral audits, financial advisors, appraisals, environmental
         assessments or other experts for the Administrative Agent, any Lender or the Issuing Lender), in
         connection with the preparation, negotiation, execution, delivery and administration of this
         Amendment and the other documents, agreements and certificates contemplated hereunder
         (whether or not the transactions contemplated hereby or thereby shall be consummated), in
         connection with any Debtor Relief Proceeding with respect to any Loan Party or in connection with
         the enforcement or protection of its rights. Each Borrower hereby authorizes CoBank to make DIP
         Advances at any time and from time to time for immediate application to such payment or
         reimbursement of any such fees, costs or expenses under this Section 8(b), Section 11.3 of the
         Credit Agreement or any other provision of the Loan Documents.

                  (c)     No Waiver. The execution of this Amendment or any documents, agreements and
         certificates contemplated hereunder shall not be deemed to be a waiver of any Default or Event of
         Default (including, without limitation, any Specified Default) or any other breach, default or event
         of default under any Loan Document or other document held by the Administrative Agent or any
         Lender, whether or not known to the Administrative Agent or any Lender and whether or not
         existing on the date of this Amendment. All rights and remedies of the Administrative Agent and
         each Lender are and shall continue at all times to be expressly reserved by the Administrative Agent
         and the Lenders.

                  (d)     Loan Document. The parties hereto hereby acknowledge and agree that this
         Amendment shall constitute a Loan Document for all purposes of the Credit Agreement and the
         other Loan Documents. This Amendment, together with the Credit Agreement, the Forbearance
         Agreement as amended hereby and the other Loan Documents, comprise the final and complete
         integration of all prior expressions by the parties hereto with respect to the subject matter hereof
         and shall constitute the entire agreement among the parties hereto with respect to such subject
         matter, superseding all prior oral or written understandings.

                                                      4
US.125655079.05                                                                               EXHIBIT 1
                                                                                             Page 4 of 7
                                                                                               EXHIBIT 3
                     Case 19-62584-pcm11             Doc 464      Filed 12/06/19             Page 6 of 11
                 (e)      Successors and Assigns. This Amendment shall be binding upon and inure to the
         benefit of each of the parties hereto, and their respective successors and assigns, except that none
         of the Borrowers may assign or transfer its respective rights or obligations hereunder.

                (f)      Severability. Should any provision of this Amendment be deemed unlawful or
         unenforceable, said provision shall be deemed several and apart from all other provisions of this
         Amendment, and all remaining provisions of this Amendment shall be fully enforceable.

              (g)   Governing Law. THIS AMENDMENT AND THE RIGHTS AND
         OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED
         BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
         COLORADO.

                 (h)    Headings. The captions or headings in this Amendment are for convenience only
         and in no way define, limit or describe the scope or intent of any provision of this Amendment.

                 (i)       Counterparts. This Amendment may be executed in any number of counterparts,
         each of which when so executed and delivered shall be deemed to be an original and all of which
         counterparts of this Amendment, taken together, shall constitute but one and the same instrument.
         Delivery of an executed counterpart of a signature page to this Amendment by facsimile or by e-
         mail transmission of a PDF or similar copy shall be equally as effective as delivery of a manually
         executed counterpart of this Amendment. Any party delivering an executed counterpart signature
         page to this Amendment by facsimile or by e-mail transmission shall also deliver a manually
         executed counterpart of this Amendment but the failure to deliver a manually executed counterpart
         shall not affect the validity, enforceability or binding effect of this Amendment.

                                          Signature pages follow.




                                                      5
US.125655079.05                                                                               EXHIBIT 1
                                                                                             Page 5 of 7
                                                                                               EXHIBIT 3
                      Case 19-62584-pcm11            Doc 464      Filed 12/06/19             Page 7 of 11
         IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the day and year
first above written.

                                             NORPAC FOODS, INC., as Borrower



                                             By:
                                             Name:     Shawn Campbell
                                             Title:    President


                                             HERMISTON FOODS, LLC, as Borrower



                                             By:
                                             Name:     Shawn Campbell
                                             Title:    President


                                             QUINCY FOODS, LLC, as Borrower



                                             By:
                                             Name:     Shawn Campbell
                                             Title:    President




                  Signature Page to Second Amendment to Forbearance Agreement        EXHIBIT 1
                                                                                    Page 6 of 7
                                                                                      EXHIBIT 3
                  Case 19-62584-pcm11          Doc 464     Filed 12/06/19           Page 8 of 11
                         COBANK, ACB, as Administrative Agent and as
                         Lender



                         By:
                         Name:    Justin A. Barr
                         Title:   Vice President




                                                    EXHIBIT 1
Signature Page to Second Amendment to Forbearance Agreement
                                                   Page 7 of 7
                                                         EXHIBIT 3
        Case 19-62584-pcm11 Doc 464 Filed 12/06/19     Page 9 of 11
NORPAC Foods, Inc.                                                                                            CONFIDENTIAL
Forbearance Budget
Weekly Cash Flow Forecast
                                                    0           1            2           3           4           5
                                                 Actual      Forecast    Forecast    Forecast    Forecast    Forecast    5 Week
($s in 000s)                                    11/29/19     12/6/19     12/13/19    12/20/19    12/27/19     1/3/20      Total

  Total Net Normal Sales                         $4,171       $5,652       $5,652           –           –           –    $11,304

  Receipts
   Accounts Receivable Collections                  6,876       5,500       5,000      4,500       5,260       6,048      26,308
   OPC Sale Proceeds                                    –           –           –     91,500           –           –      91,500
    Total                                           6,876       5,500       5,000     96,000       5,260       6,048     117,808

  Operating Disbursements
   Salaried Payroll and Related Taxes                525           –         653           –         801           –       1,454
   Hourly & Seasonal Labor                           481         672         708       1,594          38          23       3,035
   Workers Compensation Payouts                       19          15          15          15          15          15          75
   Total Grower Payables                              (23)          –           –           –           –           –          –
   Payroll Related Insurance & Benefits               314           –         750         89         500           7       1,346
   Ingredients                                        841         650         500        250         250         250       1,900
   Broker                                               –           –         304          –           –           –         304
   Utilities                                           46         350         350        250         250         250       1,450
   Insurance                                           14           –           –          –           –         197         197
   Freight                                            416         850         850        750         750         600       3,800
   Storage                                          1,329         200       2,500        700         100         100       3,600
   Packaging                                           12         150           –          –           –           –         150
   Selling & Marketing                                 87          20          20         25          25          60         150
   Other                                              342         750         700        500         300         200       2,450
   Total Operating Disbursements                    4,405       3,657       7,350      4,173       3,029       1,701      19,909
  Net Cash Flow from Operations                     2,471       1,843      (2,350)    91,827       2,231       4,346      97,899

  Non-Operating / Restructuring Disbursements
   Professional Fees                                   –            –          –         624            –           –       624
   US Trustee                                          –            –          –           –            –           –         –
   Other Legal/OCP                                     2            –         40          10            –           –        50
   KCC                                                 –            –          –          63            –           –        63
   Potential Lien Claims                               –        7,200       3,000     18,200            –           –     28,400
   Bank Fees                                           –           –            –        625            –          –         625
   CoBank Loan Interest                                –         795            –          –            –      1,501       2,296
  Net CF before Borrowing                           2,469      (6,152)     (5,390)    72,305       2,231       2,845      65,840

  Starting Cash                                  10,055       12,524        6,372         982       1,500       1,500     12,524
   Net Cash before Financing                      2,469       (6,152)      (5,390)     72,305       2,231       2,845     65,840
   Revolver Draw / (Repayment)                        –            –            –     (71,787)     (2,231)     (2,845)   (76,864)
  Ending Cash                                    12,524        6,372          982       1,500       1,500       1,500      1,500

  Starting CoBank Balance                       127,677      127,677      127,677    127,677      55,889      53,658     127,677
   Draw / (Repayment)                                 –            –            –    (71,787)     (2,231)     (2,845)    (76,864)
  Ending CoBank Balance                         127,677      127,677      127,677     55,889      53,658      50,813      50,813




                                                                                                              EXHIBIT 2
                                                       Page 1
                                                                                                             Page 1 of 2
                                                                                                         EXHIBIT 3
                              Case 19-62584-pcm11     Doc 464            Filed 12/06/19               Page 10 of 11
NORPAC Foods, Inc.                                                                                                                                                       CONFIDENTIAL
Forbearance Budget
Professional Fees
(Excludes Bank Counsel, UST, KCC and OCP)


 ($s in 000s)                                                                    Total                                                                                  Total      Total
                                                    Aug     Sep      Oct       Aug-Oct        11/8   11/15     11/22    11/29   12/6   12/13   12/20   12/27   1/3   Forbearance

 INCURRED
  SCP (1)                                             85     375     440             900        90        90     90       90      90     90      90      35     35          700      1,600
  Tonkon Torp                                         61     210     262             532        30        30     30       30      25     25      25      25     25          245       777
  UCC                                                  –        –    872             872        75        75     75       75      63     63      63      63     30          580      1,452
    Total Incurred                                   146     585 1,574             2,305       195    195       195      195     178    178     178     123     90         1,525     3,829


 PAID
                                     Retainer
  SCP (2)                                  500         –        –       –                –       –         –    736        –       –      –     288       –      –         1,024     1,024
  Tonkon Torp (2)                          458         –        –       –                –       –         –    426        –       –      –      96       –      –          522       522
  UCC (2)                                    –         –        –       –                –       –         –    572        –       –      –     240       –      –          812       812
    Total Paid                             958         –        –       –                –       –         –   1,734       –       –      –     624       –      –         2,358     2,358




  Note:
  1. SCP fees would be reduced if due diligence for potential real estate buyers is minimal
  2. 80% of billed hours, 100% of expenses




                                                                                                                                                                EXHIBIT 2
                                                                                                 Page 2
                                                                                                                                                               Page 2 of 2
                                                                                                                                                             EXHIBIT 3
                                            Case 19-62584-pcm11                               Doc 464                  Filed 12/06/19                     Page 11 of 11
                         I hereby certify that I served the foregoing Motion to Approve Second

      Amendment to Forbearance Agreement on:

             STEPHEN P ARNOT steve.arnot@usdoj.gov
             Stephen P. Arnot steve.arnot@usdoj.gov, Amy.Schaffer@usdoj.gov
             NOAH T BARISH nbarish@mbjlaw.com
             TYLER BELLIS tylerb@mcewengisvold.com,
              nancyn@mcewengisvold.com;docketing@mcewengisvold.com
             SCOTT BLAKELEY seb@blakeleyllp.com
             CASSANDRA CAVERLY burton.cassandra@pbgc.gov, efile@pbgc.gov
             MARK B COMSTOCK mcomstock@ghrlawyers.com, tbrinlee@ghrlawyers.com
             DAVID H. CONAWAY dconaway@shumaker.com,
              rbruckmann@shumaker.com;celgin@shumaker.com
             TIMOTHY J CONWAY tim.conway@tonkon.com,
              candace.duncan@tonkon.com;spencer.fisher@tonkon.com;leslie.hurd@tonkon.com
             BRADLEY S COPELAND bcopeland@arnoldgallagher.com,
              bdavis@arnoldgallagher.com
             MICHAEL G COWGILL mcowgill@wtlegal.com, kmcgie@wtlegal.com
             CONDE T COX conde@lawofficeofcondecox.com, trish@lawofficeofcondecox.com
             DAVID W CRISWELL criswelld@lanepowell.com, docketing-
              PDX@Lanepowell.com;holleym@lanepowell.com
             MICHAEL W FLETCHER michael.fletcher@tonkon.com,
              leslie.hurd@tonkon.com;spencer.fisher@tonkon.com
             SUSAN S FORD susanf@sussmanshank.com,
              jhume@sussmanshank.com,ecf.susan.ford@sussmanshank.com;susan-ford-
              1058@ecf.pacerpro.com
             OREN B HAKER oren.haker@stoel.com,
              docketclerk@stoel.com;kevin.mckenzie@stoel.com
             KRISTEN GRACE HILTON khilton@sussmanshank.com,
              jbolstad@sussmanshank.com
             CALEB T. HOLZAEPFEL caleb.holzaepfel@huschblackwell.com,
              LegalSupportTeam-Lookout-CHT@huschblackwell.com;caleb-holzaepfel-
              9767@ecf.pacerpro.com
             Alexander Hal Hill alexander.hill@bullivant.com
             SCOTT L JENSEN sjensen@brownsteinrask.com, tclay@brownsteinrask.com
             ALBERT N KENNEDY al.kennedy@tonkon.com,
              leslie.hurd@tonkon.com;spencer.fisher@tonkon.com
             DANIEL KUBITZ daniel.kubitz@stoel.com
             Kurtzman Carson Consultants LLC ECFPleadings@kccllc.com
             LINDA J LARKIN larkinl@bennetthartman.com, mathisa@bennetthartman.com
             JAMES K MIERSMA bknotice@mccarthyholthus.com,
              vmcelligott@mccarthyholthus.com;jmiersma@ecf.courtdrive.com



Page 1 - Certificate of Service
                                           MILLER NASH GRAHAM & DUNN LLP
      4822-4053-0350.1                                 ATT ORNE YS AT LA W
                                                    T E LEPHO NE : 503. 224. 5858
                                                   3400 U. S. BANC ORP T OWE R
                                                     111 S. W. FIFT H AVE N UE
                              Case 19-62584-pcm11              Doc 464
                                                   PO RT LAN D, OREGON 97204
                                                                                    Filed 12/06/19
             JEFFREY C MISLEY jmisley@sussmanshank.com,
              jhume@sussmanshank.com,ecf.jeffrey.misley@sussmanshank.com
             DOUGLAS R PAHL dpahl@perkinscoie.com,
              nlesage@perkinscoie.com;docketpor@perkinscoie.com
             TERESA H PEARSON teresa.pearson@millernash.com, MNGD-
              2823@millernash.com
             DAMON J PETTICORD damon@apantac.com
             LOREN PODWILL loren.podwill@bullivant.com, mary.brown@bullivant.com
             ALEX I POUST apoust@schwabe.com, docket@schwabe.com;gvance@schwabe.com
             AMIT D RANADE amit.ranade@hcmp.com,
              bankruptcy@hcmp.com;tammie.gere@hcmp.com;krista.stokes@hcmp.com
             REBECCA E RUSSELL rebecca@connollypc.com
             TARA J SCHLEICHER tara.schleicher@foster.com, kesarah.rhine@foster.com
             AVA L SCHOEN ava.schoen@tonkon.com, leslie.hurd@tonkon.com
             ALAN D SMITH adsmith@perkinscoie.com
             TIMOTHY A SOLOMON tsolomon@llg-llc.com, justin-leonard-leonard-law-group-
              llc-5265@ecf.pacerpro.com
             THOMAS W STILLEY tom@sussmanshank.com,
              jhume@sussmanshank.com,ecf.thomas.stilley@sussmanshank.com;thomas-stilley-
              7866@ecf.pacerpro.com
             TOBIAS TINGLEAF toby@shermlaw.com, darlene@shermlaw.com
             MARSHALL C TURNER marshall.turner@huschblackwell.com
             US Trustee, Eugene USTPRegion18.EG.ECF@usdoj.gov
             JOSEPH M VANLEUVEN joevanleuven@dwt.com,
              kathrynferdinand@dwt.com;pdxdocket@dwt.com
             CAROLYN G WADE carolyn.g.wade@doj.state.or.us
             HELEN E WELLER dallas.bankruptcy@publicans.com
             WILLIAM RANDELL WILDER wwilder@bapwild.com

      by transmitting full, true, and correct copies thereof to those attorneys or parties through the
      court's Cm/ECF system on the date set forth below, and on:

       Alvarez & Marsal North America, LLC                      Mohawk Northern Plastics, LLC dba Ampac
       425 Market St                                            701 A. Street NE
       San Francisco, CA 94105                                  Auburn, WA 98002

       RONALD DAVID PAUL BRUCKMANN                              BRUCE S NATHAN
       Shumaker, Loop & Kendrick, LLP                           1251 Avenue of the Americas
       101 S Tryon St #2200                                     New York, NY 10020
       Charlotte, NC 28280
                                                                JEFFREY D. PROL
       SCOTT CARGILL                                            Lowenstein Sandler LLP
       Lowenstein Sandler LLP                                   One Lowenstein Dr
       One Lowenstein Dr                                        Roseland, NJ 07068
       Roseland, NJ 07068


Page 2 - Certificate of Service
                                        MILLER NASH GRAHAM & DUNN LLP
      4822-4053-0350.1                              AT T ORNE YS AT LA W
                                                 T E LE PHONE : 503. 224. 5858
                                                3400 U. S. BANC O RP TOWE R
                                                  111 S. W. FIFT H AVEN UE
                           Case 19-62584-pcm11                Doc 464
                                                PO RT LAN D, ORE GON 97204
                                                                                 Filed 12/06/19
       KATE ELLIS                                                   Packaging Corporation of America
       McCarron & Diess                                             1 N. Field Court
       4530 Wisconsin Ave NW #301                                   Lake Forest, IL 60045
       Washington, DC 20016
                                                                    Pension Benefit Guaranty Corp
       BRYAN T. GLOVER                                              1200 K. Street, NW
       Stoel Rives LLP                                              Washington, DC 20005
       600 University St #3600
       Seattle, WA 98101                                            DENNIS M RYAN
                                                                    2200 Wells Fargo Center
       HM Clause, Inc.                                              90 S Seventh St
       26 Cousteau Place, Ste. 210                                  Minneapolis, MN 55402-3901
       Davis, CA 95618
                                                                    MICHAEL R. STEWART
       International Paper Co.                                      2200 Wells Fargo Ctr
       6400 Poplar Ave.                                             90 S. Seventh St
       Memphis, TN 38197                                            Minneapolis, MN 55402-3901

       CHRISTOPHER M. KIERNAN                                       SierraConstellation Partners LLC
       Blakeley LLP                                                 400 S Hope St #1050
       18500 Von Karman Ave #530                                    Los Angeles, CA 90071
       Irvine, CA 92612
                                                                    George Smith
       Kurtzman Carson Consultants LLC                              9601 Oakmont Lane
       222 N Pacific Coast Hwy 3rd Fl                               Stayton, OR 97383
       El Segundo, CA 90245
                                                                    Syngenta Seeds, LLC
       BARRETT MARUM                                                PO Box 18300
       379 Lytton Ave                                               Greensboro, NC 27419
       Palo Alto, CA 94301-1479

                         by mailing full, true, and correct copies thereof in sealed, first-class postage-
      prepaid envelopes, addressed to the attorneys or parties as shown above, the last-known office

      addresses of the attorneys, and deposited with the United States Postal Service at Portland,

      Oregon, on the date set forth below.

                     DATED this 6th day of December, 2019.


                                                                  /s/ Teresa H. Pearson
                                                                  Teresa H. Pearson, OSB No. 953750
                                                                  Of Attorneys for Creditor CoBank, ACB, as
                                                                  Administrative Agent and Lender




Page 3 - Certificate of Service
                                            MILLER NASH GRAHAM & DUNN LLP
      4822-4053-0350.1                                  AT T ORNE YS AT LA W
                                                     T E LE PHONE : 503. 224. 5858
                                                    3400 U. S. BANC O RP TOWE R
                                                      111 S. W. FIFT H AVEN UE
                              Case 19-62584-pcm11                 Doc 464
                                                    PO RT LAN D, ORE GON 97204
                                                                                     Filed 12/06/19
